DETAILED ACTION
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2017/0090149 to Galor Gluskin et al. teaches an imaging system with pixels in addition to phase detection pixels for calculating autofocus information.  Imaging pixel values are used to interpolate a value at a phase detection pixel location to obtain a virtual phase detection pixel value.  A shift direction and shift amount or defocus amount of image focus can be calculated.  U.S. Pub. No. 2018/0316878 to Zhou teaches an image sensor with an array of photosensitive units and an array of micro lenses, in which the array of photosensitive units includes focusing and non-focusing photosensitive units.  When the image sensor is used to focus, phase focusing may be performed according to output values of the two parts of photosensitive pixels.  While the prior art arrangement of the sub-pixels is similar to what is claimed (such as in Figure 2 of Zhou), the prior art does not teach all of the functions and limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697